Case: 12-14094   Date Filed: 08/07/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14094
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:95-cr-00913-DLG-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

GREG RIVERA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 7, 2013)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 12-14094       Date Filed: 08/07/2013       Page: 2 of 3


       In 1996, Greg Rivera having pled guilty to conspiracy to possess with intent

to distribute cocaine, in violation of 21 U.S.C. § 846, the District Court sentenced

him as a career offender to prison for a term of 262 months. In 1998, the District

Court denied Rivera’s 28 U.S.C. § 2255 motion to vacate his sentence on the

ground that he lacked career offender status at sentencing.1 On August 29, 2011,

Rivera moved the District Court pursuant to Federal Rule of Civil Procedure 60(b)

“for Appropriate Relief,” contending again that he should not have been sentenced

as a career offender. The District Court denied his motion and his subsequent

motion for reconsideration. He now appeals both rulings.

       We are obligated to examine our subject matter jurisdiction sua sponte.

Boone v. Sec’y, Dept. of Corrs., 377 F.3d 1315, 1316 (11th Cir. 2004) (per

curiam). We review de novo whether the District Court properly exercised

jurisdiction over Rivera’s motion. United States v. Diaz-Clark, 292 F.3d 1310,

1315 (11th Cir. 2002). The District Court lacked jurisdiction if Rivera’s motion

constituted a second or successive § 2255 motion and this court had not authorized

Rivera to file it. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); Farris v. United States, 333

F.3d 1211, 1216 (11th Cir. 2003) (per curiam).

       Rivera’s Rule 60(b) motion is a successive § 2255 motion. We did not grant

Rivera authorization to file it. See 28 U.S.C. § 2244(b)(3)(A). Since the District

1
  Rivera’s attempt to appeal the ruling failed because he was denied a certificate of
appealability.
                                                 2
              Case: 12-14094     Date Filed: 08/07/2013    Page: 3 of 3


Court lacked jurisdiction to entertain it, we are powerless to consider its merits.

See Williams, 510 F.3d at 1294-95; Boone, 377 F.3d at 1316. Accordingly, we

vacate the District Court’s denial of Rivera’s Rule 60(b) motion and motion for

reconsideration, and remand the case with the instruction that the District Court

dismiss Rivera’s motion as an unauthorized successive § 2255 motion.

      VACATED and REMANDED, with instruction.




                                           3